PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/017,283
Filing Date: 5 Feb 2016
Appellant(s): Lee et al.



__________________
Dean D. Small
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/05/2021.
Note attached PTO-892.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Claim 1: Dobak
Appellant argues the cross-sectional area dimension at a location is irrelevant and meaningless to Dobak.  Appellant argues the function described in Dobak does not concern, and has no relation to, a cross-dimension.
Examiner does not find this persuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  That Dobak does not teach “determining a cross-sectional area dimension at the one or more locations based on the geometric data set,” does not mean that it would not be obvious to modify Dobak to include such a limitation.  
Dobak is directed to a motion mapping catheter system including an acceleration sensing device such as a catheter, LV lead, guidewire, guide catheter/catheter system, or a combination thereof used as a mapping device (para [0190] for example).  Dobak teaches moving the mapping device to different areas in vivo in order to collect vibratory data via the acceleration sensor (see paragraph [0194] of Dobak) in response to pacing by electrodes on the sensing device (paragraph [0195]).  Dobak teaches this information is recorded and stored and displayed (paragraph [0197] of Dobak) in a linear graphical format such as shown in FIGS. 23 
Rosenberg is also directed to a mapping system that utilizes a catheter.  Rosenberg teaches maneuvering a catheter to various locations in one or more chambers or vessels of the heart and delivering energy at the various locations using one more electrodes of the catheter.  Rosenberg teaches sensing equipment that senses the body’s response to this delivery of energy, and the response signal is mapped with the location at which it is sensed (paragraph [0021]).  Mapping the location of the sensed response includes detecting the location of the electrode within the body when the response is sensed (paragraph [0095] for example) and generating a contour of the area based on a plurality of these detected positions (paragraph [0159] for example).  As is discussed in detail below, generating the contour of the area of the sensed response meets the plain meaning of determining a cross-sectional area dimension.  
Modifying Dobak in view of Rosenberg would result in detecting the position of the catheter of Dobak when it is in the body, saving that position information with the vibratory motion data detected by the catheter, generating a contour based on the vibratory motion data and the position data, and displaying that contour on a model of the heart in the manner shown in FIG. 10 of Rosenberg.  It would be obvious to modify Dobak in this manner, as set forth in the Office Action mailed 08/13/2020, in order to allow a user to observe a relationship between the vibratory motion data and the cardiac anatomy (paragraph [0160] of Rosenberg).  When discussing the state of the art at paragraph [0026], Rosenberg states:
In an intraoperative environment, such parameters are often determined during movement of a catheter or a lead using un-localized measurements acquired by a pacing system analyzer (PSA). Thus, a typical process occurs iteratively (i.e., move, determine, assess; move, determine, assess; move, determine, assess; . . . ). In this iterative process, a clinician typically notes whether a position is acceptable or 

Dobak is an iterative system similar to what Rosenberg is describing in this paragraph.  The catheter of Dobak is placed in vivo, the user looks at the information provided as shown in FIG. 28 for example, decides whether or not the site is acceptable for pacing, moves the catheter to a different location, and decides again whether the site is acceptable.  Rosenberg specifically teaches that it would be beneficial to provide additional visual information to the user in order to find an optimal pacing site.

Appellant argues the cross-sectional area would not inform Dobak’s user of a preferred LV target pacing zone.  Appellant argues the cross-sectional area does not provide any useful information concerning a time at which onset of motion may occur at various local regions and similarly would provide no useful information to identify LV target pacing zones.
Examiner does not find this persuasive.  Claim 1 does not require finding “the cross-sectional area” as Appellant asserts but rather recites inter alia, “determining a cross-sectional area dimension at the one or more locations based on the geometric data set.”  As set forth above, modifying Dobak in view of Rosenberg would result in generating a contour based on the vibratory motion data detected by Dobak and the position data of the catheter in vivo, and displaying that contour on a model of the heart in the manner shown in FIG. 10 of Rosenberg.  For example, paragraphs [0247] of Dobak discusses positioning a pacing guidewire in various regions of the LV veins to elicit contractions.  Paragraph [0249] teaches changes in the frequency and duration of vibration motion related to mitral valve regurgitation may identify target pacing regions.  Applying the teaching of Rosenberg to Dobak would result in generating contours indicating the location of these mitral valve regurgitation sounds.  These contours would allow a user to easily see all of the possible target pacing regions on a heart model.
Claim 1: Rosenberg
 	Appellant argues that Rosenberg’s operations of Figure 10 do not generate a geometric data set of an ROI based on vibratory motion data and does not use the geometric map to determine a cross-sectional area dimension at a location.
	Examiner respectfully disagrees.  Claim 1 recites inter alia, “applying a processor to generate geometric data of a geometric data set of the ROI based on the residual vibratory motion data; and determining a cross-sectional area dimension at the one or more locations based on the geometric data set.”  The claim does not recite or require a “geometric map,” but rather “geometric data of a geometric data set.”  
Geometric is defined as “of, relating to, or according to the methods or principles of geometry (merriam-webster.com) and geometry is, “a branch of mathematics that deals with the measurement, properties, and relationships of points, lines, angles, surfaces, and solids,” (merriam-webster.com).  The Penguin Dictionary of Mathematics defines geometry as, “the branch of mathematics concerned with the properties of space and of figures in space.”  Data are “facts, figures, and symbols,” (The Hutchinson Unabridged Encyclopedia with Atlas and Weather Guide), and a data set is “a collection of data records for computer processing,” (dictionary.com).  The claim limitation of “geometric data” is interpreted as any facts, figures, or symbols relating to the measurement, properties, and relationships of points, lines, angles, surfaces, and solids; a “geometric data set” is a collection of this data.
To determine is, “to fix the form, position, or character of beforehand” or “to fix the boundaries of,” (merriam-webster.com).  Finally, a dimension is “measure in length, breadth or thickness (the three dimensions of space); scope, extent (also fig); size; the sum of the indices in a term (maths); a factor or aspect; a concept, development in range or quality, etc.” (The Chambers Dictionary).  The claim limitation of “determining a cross-sectional area dimension” is interpreted as to fix boundaries of a cross-sectional area dimension, wherein a cross-sectional 
Turning to the prior art, Rosenberg begins with the overview of the invention at paragraph [0021].  Rosenberg teaches the invention is directed to a technique of maneuvering a catheter to various locations in one or more chambers or vessels of the heart and delivering energy at the various locations using one more electrodes of the catheter.  Rosenberg goes on to teach that sensing equipment senses the body’s response to this delivery of energy, and the response signal is mapped with the location at which it is sensed.  At paragraph [0022] Rosenberg teaches the sensing may include electrical sensing (e.g., using electrodes) or use of actual sensors that act as transducers (e.g., to convert physical information to electrical signals).  
With regard to the cited FIG. 10, paragraph [0152] Rosenberg teaches the method includes one or more electrodes localized using a localization system.  The localization system is shown in detail in FIG. 5 of Rosenberg.  Paragraph [0093] discusses FIG. 5 and teaches electrodes on the catheter/lead sense electrical potential associated with current signals transmitted between three pairs of electrode patches on the skin of the patient representing the x, y, and z axes.  Paragraph [0095] teaches a system delivers low level separable currents from the electrode patches.  The specific position of a catheter/lead electrode within a chamber of the heart can be established based on the three resulting potentials measured by the catheter/lead electrode (also referred to as the recording electrode and the recording tip electrode), which is a function of the distance between the external electrode patch and the internal catheter/lead electrode.  Paragraph [0095] goes on to say that sequential positioning of a catheter/lead at multiple sites along the endocardial surface of a specific chamber can establish that chamber’s geometry, which Rosenberg also calls position mapping.  
Returning to FIG. 10, at paragraph [0154] Rosenberg teaches upon delivery of energy, an imbedded accelerometer may record patient responses such as contraction of the diaphragm due to phrenic nerve stimulation.  Paragraph [0155] teaches these recorded patient responses 
Appellant has not provided any specific arguments as to how the process of Rosenberg does not meet the claim language.  Rather the arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
As set forth above, Rosenberg teaches using a catheter/lead with electrodes thereon to deliver energy to heart tissue in vivo.  Rosenberg teaches upon delivery of this energy, using an accelerometer to detect vibratory motion such as the involuntary contraction of the diaphragm via stimulation of the phrenic nerve.  Rosenberg teaches using a processer (computerized storage and display system, paragraph [0092] for example) to generate specific position data of the catheter/lead based on sensed electrical potentials in the x, y, and z directions, and saving this position data with the vibratory motion data from the accelerometer.  The specific position of an object in space meets the plain meaning of geometric as set forth above, therefore Rosenberg teaches applying a processor to generate geometric data.  Rosenberg teaches a plurality of these specific positions are generated, which meets the plain meaning of a geometric data set.  This data set is based on the vibratory motion data indicating the location of the phrenic nerve, which is a region of interest.  Collectively, Rosenberg teaches, “applying a processor to generate geometric data of a geometric data set of the ROI based on the residual vibratory motion data.”
 scope, extent (also fig); or size of the cross sectional area.

Appellant argues that Rosenberg’s map concerning phrenic nerve stimulation and patient discomfort has nothing to do with a cross sectional area dimension at a location.
Examiner respectfully disagrees.  As set forth above, Rosenberg’s teaching of generating a contour based on a number of discrete data points, and then scaling that contour to the model of the heart so that it is displayed to the user in the manner shown in FIG. 10 meets the plain meaning of determining a cross sectional area dimension at a location. 

Appellant argues Rosenberg’s map concerning phrenic nerve stimulation and patient discomfort has nothing to do with the purpose of Dobak.
Examiner does not find this persuasive.  As set forth above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 

Appellant argues that Dobak seeks to identify a preferred LV target pacing zone.  Appellant argues that Rosenberg’s map, concerning phrenic nerve stimulation, is NOT concerned with characterizing the synchrony or dyssynchrony of the left ventricle (original emphasis).
Examiner does not find this argument persuasive.  Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Dobak teaches collecting vibratory motion data to determine a desirable pacing location.  Rosenberg teaches collecting vibratory motion data along with location data in order to map the vibratory motion data to a model of the heart.  Rosenberg teaches a variety of responses can be recorded and mapped at paragraph [0158], not just phrenic nerve stimulation.  Therefore, one of ordinary skill in the art would find it obvious to apply the visual mapping techniques of Rosenberg to the method of Dobak in order to allow a user to observe a relationship between the vibratory motion data and the cardiac anatomy, as set forth at paragraph [0160] of Rosenberg.

Claim 1: Dobak Does Not Teach to Obtain Residual Vibratory Motion Data
 Appellant argues the claimed term “residual vibratory motion data” differs from the LV acceleration signals of Dobak.
Examiner does not find this argument persuasive at least because Appellant acknowledges that Examiner relies on paragraphs [0235] and [0247]-[0250] of Dobak to teach the limitation of “residual vibratory motion data” but Appellant does not address the disclosure of these paragraphs.  Paragraph [0249] of Dobak teaches “changes in the frequency and duration of vibration motion related to mitral valve regurgitation may also help guide therapy and target pacing regions.”  Appellant provides no arguments for how vibration motion related to mitral valve regurgitation differs from the claimed “residual vibratory motion data.”  Mitral valve regurgitation is the backward flow of blood from the left ventricle into the left atrium (The American Heritage Dictionary of Medicine).  Therefore mitral valve regurgitation is blood vibratory motion data and not cardiac vibratory motion data.
Further, the current application does not specifically define what is considered “cardiac vibratory motion data”, but does give an example of the cardiac vibratory motion data being around 1 Hz (paragraph [0044] of the Application).  Dobak teaches its vibrational motion data is obtained by using a band pass filter or digital signal processing to reduce frequency bands that are lower than 10 Hz and higher than 200 Hz.  This frequency range taught by Dobak does not include the 1 Hz range that the application gives as an example of cardiac vibratory motion data, therefore Dobak’s vibration motion related to mitral valve regurgitation meets the claim language of “one or more of cardiac vibratory motion data or respiratory vibratory motion data from the collected vibratory motion data to obtain residual vibratory motion data.”

Appellant argues that while claim 1 refers to extracting “one or more” of cardiac or respiratory vibratory motion data, the resulting motion data, namely residual vibratory motion data is neither cardiac vibratory motion data nor respiratory vibratory motion data.


Appellant argues that the present claims clearly recite three different types of motion data, namely “cardiac vibratory motion data”, “respiratory vibratory motion data” and “residual vibratory motion data” and that it is a basic canon of claim construction that distinct claim terminology has corresponding different meanings.
Examiner respectfully disagrees.  As set forth above, the claim requires “collecting vibratory motion data” and then extracting “one or more of cardiac vibratory motion data or respiratory vibratory motion data from the collected vibratory motion data to obtain residual vibratory motion data.”  The claim does not define the residual vibratory motion data as being a different type of motion data from the cardiac vibratory motion data.  The claim requires the residual vibratory motion data to be the result of extracting “one or more of” cardiac vibratory motion data or respiratory vibratory motion data from the collected vibratory motion data.  In the 

Appellant argues that the specification is clear throughout that residual vibratory motion data is separate and distinct from cardiac vibratory motion data.
Examiner respectfully disagrees.  As set forth above, the specification does not define “residual vibratory motion data” and does not at any point positively require cardiac vibratory motion data to be removed from the collected vibratory motion data, instead teaching that “cardiac motion data and/or vibratory motion data” can be extracted.

Appellant’s argument that Figure 3 of the application provides numerous examples of how cardiac vibratory motion data may be removed to obtain residual vibratory motion data.
Examiner does not find this persuasive at least because the only discussion of cardiac vibratory motion data in Figure 3 of the application is at step 320 which states, “extract one or more of a cardiac vibratory motion data or a respiratory vibratory motion data from the collected vibratory motion data to obtain residual vibratory motion data at the one or more of the plurality of locations.”  This disclosure is not “numerous examples of how cardiac vibratory motion data may be removed” but rather similar language to the claim wherein the “one or more of” language allows for an interpretation wherein only respiratory vibratory motion data is extracted.

Appellant argues the test is not whether the specification neither defines nor precludes the examiner’s reading of the term, as such logic would result in an adoption of a broadest “possible” interpretation of a claim term.  Appellant further argues the broadest “reasonable interpretation in light of the specification” does not mean the broadest “possible interpretation.”  Appellant then cites a series of case law to support this argument.


Appellant argues the Office Action fails to establish a prima facie case of obviousness as Dobak does not describe or suggest to extract vibratory motion data from the collected vibratory motion data to obtain non-cardiac residual vibratory motion data.
Examiner does not find this persuasive at least because the claim does not recite, “to extract vibratory motion data from the collected vibratory motion data to obtain non-cardiac residual vibratory motion data.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

At the bottom of page 18 of the Appeal Brief, Appellant states, “Appellant wishes to respond to positions taken in the prior Office action, but is not clear whether the Office maintains such positions.”  Appellant then goes on to provide a series of arguments in response to the Final Office Action mailed 02/26/2020.  
It is noted that in the Final Office Action mailed 02/26/2020 claim 1 was rejected under Dobak (U.S. 2006/0178586) in view of Brock (U.S. 2012/0120188).  The Non-Final Office Action mailed 08/13/2020 is the most recent Action on the merits, and in this action claim 1 is rejected 

Claim 2
Appellant argues that paragraphs [0214]-[0216] of Dobak have nothing to do with determining a size of a lead.
Examiner respectfully disagrees.  Claim 2 recites, “determining a size of a lead.”  As has been discussed previously, to determine is “to fix the form, position, or character of beforehand” or “to fix the boundaries of,” (merriam-webster.com). The claim does not require choosing from multiple different sizes of leads or calculating a specific size of lead or even determining the size of a lead that would be a best fit.  The claim only requires determining a size of a lead for permanent placement.  
Paragraph [0023] of the current specification states, “[w]ith the information gained from characterizing the vascular system in terms of its dimensions (branch lengths and diameter), its curvatures, angles and contours, and its physiological characteristics before implantation of a permanent lead, medical personnel are better able to determine the optimum lead position, type, size and model to be used in a particular anatomy and good pacing sites within the branch,” (emphasis added).  That is, the current application teaches “determining a size of a lead” is a mental step performed by medical personnel.
Turning to Dobak, paragraph [0214] teaches a double lumen catheter may be positioned into the RA over the sensor guidewire.  Paragraph [0215] teaches the sensing guidewire maps regions of late deformation.  Paragraph [0216] teaches the double lumen catheter may be 2-3 
Dobak’s disclosure of a 2-3 mm catheter that can be implanted as the lead meets the plain meaning of “determining a size of a lead for permanent placement” because the boundaries of the size of the lead have been fixed at 2-3 mm.

Claims 3-7
Appellant argues each of claims 3-7 depends from claim 1 and thus are allowable over the cited references for at least the reasons set forth in claim 1.
Examiner respectfully disagrees for the reasons set forth above.

Claims 8-10
Appellant argues the proposed modification would render Dobak in operative [sic] and unsuited for its intended purpose because the primary, and virtually only information, that Dobak uses to identify a preferred LV pacing site is the movement of the left ventricular wall.
Examiner respectfully disagrees.  First, there is no proposed modification with respect to claims 8-10, as claims 8-10 are rejected under the same references as claim 1 and claims 8-10 recite the same paragraphs as recited in the rejection claim 1.  Further, paragraph [0249] of Dobak, which Examiner cited in all of claims 1 and 8-10 recites, “[c]hanges in the frequency and duration of vibration motion related to mitral valve regurgitation may also help guide therapy and target pacing regions.”  As set forth above, this vibration motion related to mitral valve regurgitation meets the plain meaning of residual vibratory motion data.  That Dobak also teaches a pacing site can be determined via movement of the left ventricular wall does not negate the explicit disclosure of paragraph [0249].


 Examiner respectfully disagrees.  As set forth above, paragraph [0249] of Dobak, recites, “[c]hanges in the frequency and duration of vibration motion related to mitral valve regurgitation may also help guide therapy and target pacing regions,” and this vibration motion related to mitral valve regurgitation meets the plain meaning of residual vibratory motion data.  It is therefore incorrect to say that Dobak would have absolutely no basis to identify the preferred pacing site without cardiac vibratory motion data or to say that Dobak is solely relying on cardiac vibratory motion data to determine where to implant a pacemaker lead in the human heart.

Appellant argues the discussion turns to the tertiary reference that the Office Action suggests to add, in an effort to reconstruct claim 8, through improper hindsight reconstruction.
Examiner respectfully disagrees.  First, there is no tertiary reference added to reject claim 8.  As set forth above, claim 8 is rejected under the same references as claim 1 and recites the same paragraphs as claim 1.  Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Claim 6

Examiner respectfully disagrees.  Paragraph [0028] of Tesfayesus explicitly states, “[a]lthough naso-endoscopy is perhaps the most practical imaging technique to employ to assess the response of the upper airway to the tongue protrusion maneuver, other imaging techniques may be used as well. For example, x-ray imaging, fluoroscopy, x-ray computed tomography (CT), and optical coherence tomography (OCT) are suitable alternatives.”
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        
Conferees:
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795       
                                                                                                                                                                                                 /PATRICK D MAINES/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.